UNITED STATES SECURITIES and EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 001-33013 (Commission File Number) Full title of the plan and the address of the plan, if different from that of the issuer named below: FLUSHING SAVINGS BANK, FSB 401(k) SAVINGS PLAN Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Flushing Financial Corporation 1979 Marcus Avenue, Suite E140 Lake Success, New York 11042 FLUSHING SAVINGS BANK, FSB 401(k) SAVINGS PLAN Index Page(s) Report of Independent Registered Public Accounting Firm 2 Financial statements: Statements of net assets available for plan benefits as of December 31, 2009 and 2008 3 Statement of changes in net assets available for plan benefits for the year ended December 31, 2009 4 Notes to financial statements 5 – 14 Supplemental schedule*: Schedule H, line 4i - Schedule of Assets (Held at End of Year) 15 * Other schedules required by 29 CFR 2520.103-9 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 (“ERISA”) have been omitted because they are not applicable. Index Report of Independent Registered Public Accounting Firm Plan Administrator and Participants Flushing Savings Bank, FSB 401(k) Savings We have audited the accompanying statements of net assets available for benefits of the Flushing Savings Bank, FSB 401(k) Savings Plan (the “Plan”) as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in its net assets available for plan benefits for the year ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) as of December 31, 2009 is presented for purposes of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management. This supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ GRANT THORNTON LLP New York, New York June 29, 2010 2 Index FLUSHING SAVINGS BANK, FSB 401(k) SAVINGS PLAN Statements of Net Assets Available for Plan Benefits At of December 31, Assets: Investments at fair value $ $ Participant loans Receivables: Employer contributions receivable Total receivables Total assets available for plan benefits, at fair value Adjustment from fair value to contract value for interest in common collective trusts relating to fully benefit-responsive investment contracts - Net assets available for plan benefits $ $ The accompanying notes are an integral part of these financial statements 3 Index FLUSHING SAVINGS BANK, FSB 401(k) SAVINGS PLAN Statement of Changes in Net Assets Available for Plan Benefits For the year ended December 31, 2009 Additions to net assets attributed to: Investment income: Dividends and interest $ Contributions: Employer cash contributions Employer non cash contributions (FFIC common stock) Participants Participant rollovers Total contributions Net appreciation in fair value of investments Total additions Deductions from net assets attributed to: Certain deemed distributions Administrative expenses Benefits paid to participants Total deductions Net increase Net assets available for plan benefits – December 31, 2008 Net assets available for plan benefits – December 31, 2009 $ The accompanying notes are an integral part of this financial statement 4 Index FLUSHING SAVINGS BANK, FSB 401(k) SAVINGS PLAN Notes to Financial Statements 1. Description of Plan: The following description of Flushing Savings Bank, FSB 401(k) Savings Plan (the “Plan”) provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. Flushing Savings Bank, FSB (the “Bank”) is a wholly-owned subsidiary of Flushing Financial Corporation (the "Company"), a publicly-held corporation whose stock trades on the Nasdaq under the symbol FFIC. a. General: The Plan is a tax-deferred savings plan which began on September 1, 1987, and covers all salaried employees of the Bank and participating affiliates.However, Participants are not eligible to receive Bank contributions until they have completed one year of service.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”).The Plan Trustee is Prudential Bank & Trust, FSB.The Plan is comprised of the following three components, participant deferrals (including Bank matching contributions), Profit Sharing Plan (“PSP”) contributions and Defined Contribution Retirement Plan (“DCRP”) contributions.All three components of the Plan as well as all earnings and losses thereon are segregated by component. b. Contributions: Participant contributions can be no less than 1% nor greater than 25% of their base compensation for each plan year.Participant contributions could not exceed $16,500 annually for the plan year ended December 31, 2009, adjusted as prescribed under the Internal Revenue Code.The Bank will match 50% of each participant’s basic contributions up to a maximum of 3% of the participant’s base compensation. Of the 50% match, one half of the match will be made in Flushing Financial Corporation Common Stock, which the participant has the ability to immediately re-allocate. The remaining half of the match will be invested into corresponding participant directed investment accounts. Currently, contributions to the Plan are not subject to Federal, State, or Local income taxes until withdrawn from the Plan.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans. Participants who have reached the age of 50 before the end of the Plan year are eligible to make catch-up contributions.Under the DCRP, eligible employees who have met the Plan's age and service eligibility requirements will annually have a contribution made to their individual accounts equal to 4% of their base compensation.PSP contributions will be made annually at the Company’s discretion.Any such contribution shall be allocated among eligible employees in proportion to each such employee’s eligible compensation for the entire year in which the effective date occurs.PSP and DCRP contributions will be initially made in the form of Flushing Financial Corporation Common Stock.Employer non cash contributions reported on the Statements of Changes in Net Assets Available for Plan Benefits for the year ended December 31, 2009, include $1,442,573 in contributions receivable.This receivable represents $839,994 contribution to the PSP and $602,579 contribution to the DCRP for the year ended December 31, 2009, which was made in January 2010. 5 Index FLUSHING SAVINGS BANK, FSB 401(k) SAVINGS PLAN Notes to Financial Statements c. Participant accounts: Each participant’s account is credited with the participant’s contribution, the Bank’s matching contribution, PSP contribution and DCRP contribution, and related net earnings and losses thereon. The Plan assets, at December 31, 2009, were segregated into twelve investment accounts: PIMCO Total Return Fund, Alger MidCap Growth Institutional Portfolio, Prudential Guaranteed Income Fund, Dryden Stock Index Fund, Growth Fund of America, Thornburg International Value, Victory Special Value, Pioneer Cullen Value, Allianz NFJ Small Cap Value, Lord Abbett Development Growth, Oakmark Equity and Income Fund and Flushing Financial Corporation Common Stock.All Plan assets are held at Prudential Retirement Services. d. Vesting: Participants are immediately 100 percent vested in their salary deferral contributions plus earnings and losses thereon. Vesting of employer contributions plus earnings and losses thereon is based on continuous years of service. A participant vests 20 percent per year of credited service and is 100 percent vested after five years of credited service. e. Forfeitures: Under the Plan if a Participant who is not fully vested in the net value of their account terminates employment, the non-vested portion of their account shall constitute forfeiture upon the earlier of when the participant takes a lump sum distribution of the vested portion of their account or the participant has been terminated from the Plan for five years. PSP forfeitures shall be allocated among all participants who were eligible employees during the year in proportion to their compensation for the portion of the plan year during which they were eligible employees. Such allocation shall be made after allocation of any employer contributions for the plan year. In the event any such allocation causes the allocations to a participant’s account for a plan year to exceed the limits of the Internal Revenue Service, such excess amount shall be allocated among all remaining participants in repeated applications of this paragraph. All other forfeitures, when available, arising from DCRP contributions or matching contributions to the 401(k) will be used to pay certain administrative expenses of the Plan. In 2009, $35,000 in forfeitures were used to pay certain Plan administrative expenses.At December 31, 2009 forfeited non-vested accounts totaled $200,711 of which $155,131 were PSP forfeitures. At December 31, 2008 forfeited non-vested accounts totaled $185,134 of which $135,471 were PSP forfeitures. 6 Index FLUSHING SAVINGS BANK, FSB 401(k) SAVINGS PLAN Notes to Financial Statements f. Investment options: Upon enrollment in the Plan, a participant may direct employee contributions in one percent increments into the twelve offered investment accounts. Thereafter, a participant may direct investment changes in their accounts daily. g. Payment of benefits: Upon termination of service, a participant is entitled to receive a lump sum equal to the value of his or her account to the extent such funds are vested.If a participant's employment with the Company is terminated for any other reason than death, disability or retirement and the account balance does not exceed $1,000, the Plan will automatically distribute a lump-sum payment to the participant. h. Voting rights: With respect to the Flushing Financial Corporation Common Stock, each participant is entitled to exercise voting rights attributable to the shares allocated to his or her account, and is notified by the Trustee prior to the time that such rights are to be exercised. With respect to shares of stock credited to participant accounts as to which the Trustee did not receive timely voting instructions and shares of stock not credited to participant’s account, the Trustee shall vote all such shares of stock in the same proportion as were voted shares as to which participants provided timely instructions. For the other stock funds, the shares are voted at the discretion of the Plan Trustee. i. Loans to participants: Loans are made available to all participants on a uniform and nondiscriminatory basis. All loans must be adequately collateralized and amortized over a period not to exceed five years unless the loan is to purchase the principal residence of a participant, in which case, the term cannot exceed ten years. Loans must bear a reasonable rate of interest (currently prime plus one percent rounded to the nearest one quarter of one percent). Prior to May 1, 2008 the rate charged was prime rate rounded to the nearest one quarter of one percent.Loans are limited by the Internal Revenue Code Section 72(p) and may not exceed the lesser of: (i) 50% of the net value of a participant’s vested account balance (excluding PSP and DCRP contributions and any earnings or losses thereon) or (ii) $50,000 reduced by the largest outstanding loan balance in the Plan during the preceding 12 months. At December 31, 2009, outstanding loans bore interest rates in the range of 4.0% to 8.25%. 7 Index FLUSHING SAVINGS BANK, FSB 401(k) SAVINGS PLAN Notes to Financial Statements 2. Summary of Significant Accounting Policies: a. Basis of presentation: The accompanying financial statements have been prepared using the accrual method of accounting.Investment contracts held by a defined-contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of the plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan.At December 31, 2009 the Plan invested in one fund that was considered a fully benefit-responsive investment, the Prudential Guaranteed Income Fund. b. Estimates: The preparation of the Plan’s financial statements in conformity with accounting principles generally accepted in the United States of America requires the Plan Administrator to make estimates and assumptions that affect the reported amounts of net assets available for plan benefits at the date of the financial statements, the changes in net assets available for plan benefits during the period, and the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. c. Investment valuation and income recognition: The Plan presents interest and dividend income and net appreciation (depreciation) in the fair value of its investments in the statement of changes in net assets available for plan benefits. Net appreciation (depreciation) in the fair value of its funds and common stock consists of the realized gains or losses and the unrealized appreciation (depreciation) on those investments. Interest and dividends consist of interest payments received or accrued on interest bearing securities such as money market securities and dividend payments received or accrued on the ex-dividend date from individual securities such as common and preferred stock.Dividend and interest income on investments held by the funds are reinvested by each fund.Purchases and sales of securities are recorded on a trade date basis.The contract value of the Prudential Guaranteed Income Fund represents deposits made to the contract, plus earnings at guaranteed crediting rates, less withdrawals and fees.The fair value of traditional guaranteed investment contracts (“GIC”) are based on the present value of future cash flows using the current discount rate.However, the Prudential Guaranteed Income Fund is not considered a traditional GIC and therefore there are not any known cash flows that could be discounted.As a result, the fair value is equal to the contract value. Interest is credited on contract balances using a single “portfolio rate” approach. Under this methodology, a single interest crediting rate is applied to all contributions made regardless of the timing of those contributions.Interest crediting rates are reviewed on a semi-annual basis.Certain factors, including current economic and market conditions, the general interest rate environment and both the expected and actual experience of a reference portfolio within the issuer’s general account are used to establish interest crediting rates.These rates are established without the use of a specific formula.The minimum crediting rate under the contract is 1.50%. The Prudential Guaranteed Income Fund’s average yield earned and average yield credited to participants were both 2.85% for 2009 and 3.50% for 2008. 8 Index FLUSHING SAVINGS BANK, FSB 401(k) SAVINGS PLAN Notes to Financial Statements Generally there are not any events that could limit the ability of the Plan to transact at contract value paid within 90 days or in the rare circumstances, contract value paid over time. There are not any events that allow the issuer to terminate that contract and which require the Plan sponsor to settle at an amount different that contract value paid either within 90 days or over time. d. Expenses: The ordinary administrative expenses of the Plan, including compensation of the Trustee and other administrative expenses of the Trustee are paid from the Plan unless paid by the Bank at its discretion. e. Payment of benefits: Benefit payments to participants are recorded upon distribution. f. Fair value measurements: Financial assets and financial liabilities reported at fair value are required to be measured based on either: (1) quoted prices in active markets for identical financial instruments (Level 1), (2) significant other observable inputs (Level 2), or (3) significant unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: Level 1 – where quoted market prices are available in an active market. Level 2 – when quoted market prices are not available, fair value is estimated using quoted market prices for similar financial instruments and adjusted for differences between the quoted instrument and the instrument being valued.Fair value can also be estimated by using pricing models, or discounted cash flows.Pricing models primarily use market-based or independently sourced market parameters as inputs, including, but not limited to, yield curves, interest rates, equity or debt prices, and credit spreads.In addition to observable market information, models also incorporate maturity and cash flow assumptions. Level 3 – when there is limited activity or less transparency around inputs to the valuation, financial instruments are classified as Level 3. 9 Index FLUSHING SAVINGS BANK, FSB 401(k) SAVINGS PLAN Notes to Financial Statements The following table sets forth the Plans assets that are carried at fair value on a recurring basis, and the method that was used to determine their fair value, at December 31, 2009 and 2008. At December 31, 2009 (Level 1) (Level 2) (Level 3) Total Assets at fair value: Mutual funds $ $
